701 N.W.2d 745 (2005)
People
v.
Johnson.
No. 127525. COA No. 248480.
Supreme Court of Michigan.
July 15, 2005.
On order of the Court, the application for leave to appeal the October 28, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties shall include among the issues to be addressed at oral argument whether OV 11 was correctly scored by the trial court. The parties may file supplemental briefs within 28 days of the date of this order, but they should avoid submitting mere restatement of arguments made in application papers.